Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 1 of 20




                 Exhibit 1
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 2 of 20



 1                       IN THE UNITED STATES DISTRICT COURT
 2                              FOR THE DISTRICT OF ARIZONA
 3      CDK Global, LLC, a limited liability         No. 2:19-cv-04849-GMS
        company, and The Reynolds and
 4      Reynolds Company, a corporation,
                                                     DECLARATION OF ALLAN
 5                    Plaintiffs,                    STEJSKAL
 6      vs.
 7      Mark Brnovich, Attorney General of
        the State of Arizona, et al.,
 8
                     Defendants.
 9
10            I, Allan Stejskal, have personal knowledge of the information contained herein
11 and declare (pursuant to 28 U.S.C. § 1746) as follows:
12            A.    Background, Qualifications, and Assignment:
13 1.         I have worked in the automotive retail industry for over two decades, in a wide
14 variety of roles, both on the retail and technology sides of the industry.
15 2.         From 1995 to 2000, I worked for CDK Global, LLC (“CDK”) – which was then
16 called ADP Dealer Services1 – as a Vice President in the e-commerce division and as
17 a General Manager for CDK’s Wholesale Distribution division. During that time, I
18 ran CDK’s newly developing e-commerce business, which included CDK’s business
19 for managing and distributing dealer data that resides on the CDK DMS database.
20 3.         From 2000 to 2003, I was a Senior Vice President at AutoNation, which was
21 and is the largest retailer of new and used cars in the United States. I joined AutoNation
22 in 2000 to run the e-commerce department; I was responsible for AutoNation’s online
23 sales of vehicles. In 2001, I served as Chief Information Officer (“CIO”) and Senior
24 Vice President of Operations with responsibility for store operations, training, e-
25 commerce, and new store acquisition integration.
26
27            1
           ADP Dealer Services spun off and became the publicly traded company CDK
   Global, LLC in 2014. For simplicity, I will refer to ADP Dealer Services as CDK
28 throughout my declaration.
                                           1
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 3 of 20



 1
     4.     I founded and served as President of Open Secure Access (“OSA”) from 2006
 2
     to 2007. OSA was an industry coalition formed in 2006 in response to increasing
 3
     concern by dealers, vendors, and DMS companies about vendors’ ability to continue
 4
     to access the dealer data necessary to provide their products and services. CDK was
 5
     one of the first members, and the organization eventually expanded to over 50 dealers
 6
     and dealer groups, vendors, and other industry stakeholders. While I was President of
 7
     OSA, the group established principles of secure and open access to dealer data and
 8
     developed data security guidelines for third-party access to dealer data.
 9
     5.     From 2007 to 2014, I was an executive at the DMS provider and vendor
10
     Dealertrack in various executive roles. In particular, I was the General Manager for
11
     Dealertrack’s DMS business from 2010 to 2012, where I had responsibility for the day-
12
     to-day operations of Dealertrack’s DMS business including sales, implementation,
13
     product development, support, and administration. While I was GM of Dealertrack’s
14
     DMS business, I created the OpenTrack program, which provided secure and open
15
     access for third parties to access dealer data stored on the Dealertrack DMS.
16
     6.     From 2014 to 2016, I returned to AutoNation as CIO. I was brought back to
17
     AutoNation to help digitize its operations, moving more and more of the process of
18
     buying and servicing vehicles to the Internet (and away from over-reliance on pen-and-
19
     paper forms). As CIO from 2014 to 2016, I had responsibility for AutoNation’s
20
     relationship with its DMS provider, which was exclusively CDK by that time.
21
     7.     From 2017 to 2018, I was CEO of incadea, an international DMS provider
22
     serving more than 4,000 dealers in over 100 countries outside the United States and
23
     Canada. incadea is the primary competitor to CDK in the international market (i.e.,
24
     outside the United States) for DMS services, including in Europe, Asia, and South
25
     America. Currently, I am a senior partner at motormindz, a consulting organization
26
     focused on the use of digital retailing and the application of artificial intelligence in
27
     the automotive space; the Principal of a consulting firm called Fontana Advisors,
28
                                                2
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 4 of 20



 1
     which provides consulting services to dealerships, software vendors, and other
 2
     stakeholders in automotive retail technology; and a member of the Board of Directors
 3
     of FusionZone Automotive, a dealer website vendor.
 4
     8.     I have an undergraduate degree in engineering from the University of Michigan
 5
     and an MBA from Harvard. I am currently serving as the Industry Expert for the
 6
     plaintiffs in the antitrust Multi-District Litigation against CDK and The Reynolds and
 7
     Reynolds Company (“Reynolds”), pending in the Northern District of Illinois.
 8
     9.     I have been asked by the Defendants in the above-captioned matter to provide
 9
     industry background on several relevant facets of the automotive industry, including
10
     the DMS market, third-party vendor applications, the issues surrounding access to and
11
     use of dealer data, and Arizona’s Dealer Data Security Law.
12
     10.    Fontana Advisors currently bills my time on this matter at my standard rate of
13
     $400 an hour. My compensation does not depend on the outcome of this case.
14
     11.    I continue to review data and evidence and reserve the right to supplement this
15
     report if new information becomes available that affects my opinion.
16
            B.      Automobile Dealerships:
17
     12.    There are three primary parts of a franchised automobile dealership: the sale of
18
     new vehicles, the sale of used vehicles, and the servicing of vehicles (which also
19
     includes parts sales). There is substantial competition in each part of the business.
20
     13.    Dealerships are usually counted as “rooftops” or physical locations. In 2018,
21
     there were approximately 16,800 franchised auto dealership rooftops in the United
22
     States, including 248 in Arizona.2 Historically, automotive dealerships often have
23
     been family-owned businesses that have been passed down through multiple
24
     generations.    But, in recent years, there has been an increasing trend toward
25
     consolidation. Dealers operate on very thin overall profit margins; average pre-tax net
26
27          2
            See National Automobile Dealers Association, NADA Data 2018: Annual
   Financial Profile of America’s Franchised New-Car Dealership (2018), at 5,
28 https://www.nada.org/WorkArea/DownloadAsset.aspx?id=21474857318.
                                          3
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 5 of 20



 1
     profit margins for a car dealership is 2.2%.3 At an automobile dealership, every dollar
 2
     counts.
 3
            C.        Dealer Management System:
 4
     14.    Dealerships purchase and rely on a Dealer Management System or “DMS,”
 5
     which is enterprise software that is essential to dealership operations. Some of the key
 6
     functions performed by the DMS include accounting, vehicle sales, Finance &
 7
     Insurance (“F&I”), parts management, and service management. In addition, the DMS
 8
     has reporting capabilities that allow dealers to select and export data sets within the
 9
     DMS for various internal and external purposes.
10
     15.    At the heart of the DMS is a database that stores dealer data, which supports all
11
     of the various functions performed at a dealership. The key categories of dealer data
12
     residing in the DMS (with an indicative list of data elements) are:
13
                  a. Customer – name, contact information, transaction history, financial
14                   information;
15                b. Vehicle – VIN, prices, cost, transaction history, specifications;
16                c. Accounting – journals, transaction history, account balances, financial
                     statements;
17
                  d. Parts – item numbers, manufacturer, cost, prices, quantity on hand,
18                   transaction history, age; and
19                e. Service – prices, labor and parts elements.
20 16.      The data in the DMS is essential to the operation of the dealership and represents
21 a significant asset of the dealership. In most dealerships there is substantial historical
22 data, facilitating long-term relationships with customers. (For example, the data stored
23 on the DMS will show the dealership’s sales and service transaction with its customers
24 over the years.) Given the high rate of employee turnover at dealerships, this historical
25 data is particularly important because dealerships cannot reasonably expect individual
26 employees to know the business they have done with their customers over the years.
27
28          3
                Id. at 2.
                                                  4
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 6 of 20



 1
     17.    The DMS market has been dominated by a small number of DMS suppliers
 2
     since the 1980s. Up until the mid-2000s, UCS, CDK (then ADP Dealer Services), and
 3
     Reynolds were the dominant suppliers and virtually the only DMS providers that could
 4
     provide integration to almost all of the Original Equipment Manufacturers (“OEMs”)
 5
     and that had the capabilities to handle the needs of larger dealers. In 2006, UCS
 6
     acquired Reynolds and merged the two companies, which operate today as Reynolds.
 7
     At that point there were only two primary DMS competitors, CDK and Reynolds.
 8
     Today, it is widely known that CDK and Reynolds have a combined market share in
 9
     excess of 70% if measured by rooftop and upwards of 90% if measured by total DMS
10
     revenue.
11
     18.    There are a number of smaller DMS providers in the marketplace, including
12
     Dealertrack, Auto/Mate, Dominion, AutoSoft, and DealerBuilt.             These DMS
13
     companies typically serve small- and mid-sized dealerships (i.e., dealerships with a
14
     single rooftop or small dealership groups with less than five rooftops). Despite the
15
     existence of these smaller competitors, CDK and Reynolds have maintained their joint
16
     control over the market for many years.
17
     19.    Dealers pay DMS companies like CDK and Reynolds large monthly licensing
18
     fees – thousands of dollars per month for a single store – for the use of the DMS
19
     software. The payment of the licensing fees by dealers includes not just the enterprise
20
     software, but also the database component of the DMS. The DMS licensing fees is
21
     one of the largest monthly expenses that a dealer has.
22
     20.    CDK’s and Reynolds’s market share is protected by high barriers to entry –
23
     which has foiled even the likes of Microsoft from entering the DMS market4 – and the
24
     substantial difficulty that dealers face in switching between DMS providers.
25
26          4
            See David Barkholz, Dealers Get New Management System Option,
   Automotive News (Dec. 2, 2012), http://www.autonews.com/article/2012
27 1202/RETAIL07/312039973/dealers-get-new-management-system-option (Microsoft
   executive stating, “We kind of got ahead of ourselves” in trying to enter the DMS
28 market).
                                           5
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 7 of 20



 1
     21.   For dealerships, the cost of switching DMS providers is often prohibitive. First,
 2
     both CDK and Reynolds lock dealerships into five-year contracts, and those contracts
 3
     are difficult if not impossible to break. Second, there are substantial “hard” costs
 4
     associated with switching DMS providers, including fees for setup, training, and data
 5
     conversion from the old system, in addition to costs such as replacing physical
 6
     technological equipment, printers, fax machines, and the like. These “hard” costs can
 7
     equal up to a year of DMS licensing fees – fees that a dealership can avoid by staying
 8
     with their existing DMS provider. Third, and most significantly, dealerships face
 9
     enormous “soft” costs in converting to the new system and re-training their staffs on
10
     how to use an entirely new system. Fourth, it is incredibly expensive to switch DMS
11
     providers and often takes many months and sometimes over a year of planning and
12
     preparation.
13
     22.   Because the DMS is so integrally tied to virtually every process within the
14
     dealership, switching DMSs is hugely disruptive to a dealership’s operations. I refer
15
     to the process as having to cross the “trough of despair.” Others have likened the
16
     experience to a “heart transplant,” suddenly having to speak in a foreign language, or
17
     learning to write with the opposite hand.5 When a dealership attempts to switch DMS
18
     providers, every department within the dealership – from sales to accounting to parts
19
     and service – are now trying to do their jobs in a completely new way.
20
     23.   Demonstrating the difficulty in switching DMS providers, the average tenure of
21
     CDK’s and Reynolds’ dealer customers is twenty (20) years, so most dealership
22
     employees have only ever used one DMS brand and it is like second nature to them.
23
     The process of learning a new system – with different configurations, commands, and
24
     processes – can cause high levels of employee frustration and turnover and lead to
25
26
27         5
           Vince Bond Jr., Survivors of DMS shifts tell their tales, Automotive News,
   May 8, 2017, www.autonews.com/article/20170508/RETAIL07/305089978/survivors
28 -of-dms-shifts-tell-their-tales.
                                          6
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 8 of 20



 1
     customer dissatisfaction over deteriorated service. The negative effects of the lost
 2
     productivity and sales can last for months or even years.
 3
            D.     Vendor Software Applications:
 4
     24.    The core DMS application (as described above) does not fully satisfy the
 5
     technology needs of a dealership. Beyond the core DMS functions, some of the other
 6
     key applications required and used by dealerships include (1) Customer Relationship
 7
     Management (or “CRM”) software to help dealerships manage and track their
 8
     customer interactions; (2) Service Lane applications to help facilitate and process
 9
     transactions in the “service lane” when customers come to get their car serviced or
10
     repaired; (3) Marketing applications to help generate marketing leads and manage the
11
     dealership’s website; and (4) Finance and Insurance applications to help car buyers
12
     electronically obtain financing and insurance at the point of sale. A few well-known
13
     applications include Dealer.com, DealerSocket, and AutoTrader. There are many
14
     other examples.
15
     25.    Dealerships often use 10-20 such software solutions to help them run their
16
     businesses in addition to the DMS. These additional applications are frequently used
17
     during the key touch points with customers during the online shopping, vehicle sale,
18
     financing, and on-going vehicle service experience instead of or in addition to the use
19
     of the DMS. As such, these tools and applications are essential to the effective and
20
     profitable operation of their dealerships today.
21
     26.    Each of these applications is reliant on a core set of dealer data that powers the
22
     application.6 In other words, in order to function, software applications need efficient
23
     and reliable access to dealer data.
24
25
26
            6
            Some of this data is created by the users in the application and some of the
27 data is stored and maintained on the DMS. CRM applications, for example, rely on
   data that dealership sales staff enter into the CRM application itself as well as data that
28 comes from a DMS integration.
                                                 7
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 9 of 20



 1         E.     Dealer Data:
 2 27.     Dealerships own the data that they generate and is used in their dealerships.

 3 This data, for the most part, is stored on a database within a dealer’s DMS. As listed
 4 above, the key categories of data that the dealerships own surround prospects,
 5 customers, inventory, and transactions across the entire customer-vehicle lifecycle
 6 from shopping to purchase to service to disposal and repurchase, in addition to the
 7 dealership’s transactional and accounting data. This is data that is either created and
 8 maintained by the dealership or represents the products that they sell and includes
 9 dealership information such as marketing descriptions, photos, and prices.
10 28.     CDK and Reynolds have long recognized that dealerships not only own the data

11 that they store on their DMSs, but should also control access to that data. To cite just
12 a few examples, CDK’s vice president over data strategy has stated that CDK “has
13 always understood that dealerships own their data and enjoy having choices on how
                                                    7
14 best to share and utilize that data with others.” CDK’s senior vice president of
15 marketing has stated: “We don’t tell the dealer, if someone wants access to their data,
16 they have to come to [CDK] to gain access to the data. It’s ultimately the dealer’s data.
17 If he wants to give that data to somebody, for us to try to charge a toll doesn’t seem
                                                                        8
18 like the right thing to do. So we’re not going to go down this path.” Steve Anenen,
19 CDK’s longtime former CEO, publicly stated: “I don’t know how you can ever make
20 the opinion that the data is yours to govern and to preclude others from having access
21 to it, when in fact it’s really the data belonging to the dealer. As long as they grant
22
23
24
           7
25 Vendors ADP     Dealer Services, Inc. Press Release, [CDK] Announces New Approved
               for [CDK]’s Third Party Access Program (July 12, 2013),
26 http://www.reactornet.com/company/news/12/reactornet_adp_integration.
           8
             Ralph Kisiel, Dealer Security Stirs Insecurity: Vendors Wary of Reynolds
27 Plan for Computer Systems, Automotive News (Dec. 4, 2006),
   http://www.autonews.com/article/20061204000100/SUB/61201031/dealer-security-
28 stirs-insecurity.
                                               8
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 10 of 20



 1
     permission, how would you ever go against that wish?”9 As one CDK press release
 2
     put it: CDK “believe[d] in a fair competitive environment and does not use its leverage
 3
     through supply of the dealer management system to reduce competition through the
 4
     restriction of data access.”10
 5
     29.    As for Reynolds, the company’s chief spokesperson has publicly stated: “The
 6
     data belongs to the dealers. We all agree on that.”11 On its website, Reynolds has
 7
     represented to dealers: “Your Data, Your Way. You own your data. Reynolds
 8
     recognizes you need to share that data outside your dealership.”12 And Reynolds’s
 9
     CEO is featured on marketing sheets to dealers stating: “You own your data and
10
     choose who you allow to access it.”13
11
     30.    Historically, “data integration” providers have helped dealers and dealers’
12
     chosen vendors obtain secure and efficient access to dealer data. A data integration
13
     provider – acting on the dealer’s behalf – extracts dealer data that is stored on the DMS
14
     and provides it to the dealer’s chosen software vendors, typically in a standardized and
15
     useable format.
16
     31.    There used to be a robust and competitive market for these “data integration”
17
     services, with numerous third-party providers offering innovative data services at
18
     competitive rates. Competitors included Authenticom, Inc. and Superior Integrated
19
     Solutions (or “SIS”). CDK itself acquired two different third-party providers – Digital
20
21
22          9
             Ralph Kisiel, ADP Provides Dealers 3 Options on Data Access, Automotive
     News (Feb. 19, 2007), http://www.autonews.com/article/20070219/SUB/70215040/
23   adp-provides-dealers-3-options-on-data-access.
           10
24            See CDK Press Release: ADP Announces Its Third-Party Access Program,
     Authenticom v. CDK Global, LLC, No. 17-cv-318 (filed June 23, 2017), Dkt. 151-3.
25         11
              David Barkholz, Dealers Decry Reynolds Crackdown, Automotive News
     (Nov. 21, 2011), http://www.autonews.com/article/20111121000100/
26   RETAIL07/311219997/dealers-decry-reynolds-crackdown.
           12
27            Reynolds and Reynolds, Drive for ERA Customers, http://www.reyrey.com/
     company/drive/PDFs/ERA_Vol1_2010_US.pdf.
28         13
              Reynolds & Reynolds, Brockman On The Record: You’re the Boss. (2007).
                                              9
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 11 of 20



 1
     Motorworks in 2002 and IntegraLink in 2010 – in order to compete in this formerly
 2
     growing market across all DMS providers.
 3
     32.    In competition with these third-party providers, the DMS companies themselves
 4
     also offer in-house data integration services with respect to dealer data, such as with
 5
     Reynolds’ RCI (“Reynolds Certified Interface”) program and CDK’s 3PA (“Third
 6
     Party Access”) program. Almost all DMS suppliers now have sets of tools (or certified
 7
     programs) that facilitate data integration to and from the DMS. I started one such
 8
     program – the OpenTrack program – when I was the GM for the Dealertrack DMS
 9
     business.
10
     33.    Over the years, there have been a number of ways to connect and integrate into
11
     the DMS in order to access dealer data:
12
                 a. Application Programming Interfaces (“APIs”): DMS vendors over the
13                  last 10 years (including CDK and Reynolds) have built tools that allow
                    an external party to securely and programmatically request, create,
14                  update, or delete information from the DMS. Each API is usually very
                    granular and performs a specific function such as “add a customer.”
15
                 b. User emulation: In this method, the dealer provides a User ID and
16                  password with the appropriate security privileges to a third-party data
                    integrator or application provider. The data integrator can then execute
17                  functions that might run a report or create or update particular data in the
                    DMS. The screen images or reports are captured and parsed in order to
18                  collect the data required or to confirm that the requested transaction
                    completed successfully.
19
                 c. Automated data extraction: Some of the DMSs have tools that allow the
20                  dealer to schedule data extractions in pre-defined formats to execute on
                    a pre-defined schedule and have the output of the extractions
21                  electronically delivered to a pre-defined recipient.
22 34.      In my experience, dealers and their vendors will use APIs to transfer dealer data,
23 if given that option. APIs offer a secure and standard automated method of transferring
24 a dealer’s data to any third parties who need that data.
25 35.      The companies providing data integration services develop important
26 economies of scale that greatly benefit dealerships. For a data integrator that works
27 with the same dealer on multiple integrations, they are able to leverage their knowledge
28
                                                 10
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 12 of 20



 1
     of the DMS type and setup to ease the integration, normalization, and cleansing
 2
     process.
 3
     36.    Automated data providers save dealerships from having to spend time and
 4
     money performing laborious manual data extraction, which is outside dealership’s
 5
     expertise and core competency. Dealerships typically do not have the know-how,
 6
     surplus staffing, or the financial resources to manually recreate automated data
 7
     services. Also, for vendors that need “real time” access to dealer data, or to “write
 8
     back” data to the DMS, the manual method does not work. As one longtime dealership
 9
     executive Wayne Fitkin testified in federal court: “Here is the thing about manual:
10
     Manual doesn’t work. Take the case of the [O]pen [R]ecall[s] vendor that was here
11
     yesterday. It’s 50 stores. He’s got to find 50 people, one in each store, to manually
12
     run a report, grab the data, and then transmit it . . . . These people can’t have a day off.
13
     They can’t make a mistake, can’t have a vacation. It doesn’t work unless you can
14
     automate the process. You have to be able to automate the process.”14
15
            F.     Open Secure Access:
16
     37.    Historically, neither CDK nor Reynolds prevented dealers from accessing their
17
     own data, including by working with the dealers’ chosen data integration provider or
18
     providers.
19
     38.    In 2005-2006, Reynolds announced its intention to block dealers from using the
20
     primary method of data access at that time (which was through a modem). This raised
21
     a high level of concern with the companies whose products and services were
22
     dependent upon dealer data. The fears were that individual companies would be
23
     restricted from getting the data because they had competitive offerings with Reynolds
24
     or that Reynolds would charge excessive fees for access to dealer data, making it
25
26
27
            14
           Exhibit A (Prelim. Inj. Hr’g Tr. 9:22-10:20 (June 27, 2017 a.m.) (Fitkin
28 Testimony).
                                         11
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 13 of 20



 1
     unprofitable for the companies needing integration to continue to offer their products
 2
     or services.
 3
     39.    A group of companies in this situation came together in 2006 and requested my
 4
     help to form a coalition to promote the principles of open and secure access to the
 5
     dealer data. By mid-2006, I formed Open Secure Access (“OSA”) to do just that. Over
 6
     the course of the next year and a half, as President of OSA, we created a set of operating
 7
     principles, met with many of the industry players to discuss the issue and promote the
 8
     principles, built a draft set of data security guidelines for the companies accessing
 9
     dealer data to follow, and grew the membership to over 50 members strong, which
10
     included dealership, software, and service organizations.
11
     40.    The principles of OSA were:
12
               a. Dealers should control who accesses their data and how it is used.
13
               b. Industry participants should work together to ensure dealer data is
14                secure.
15             c. Third parties that have dealer permission to utilize a dealer’s data should
                  be able to access the data through their own efforts or through the
16                services of an independent company.
17             d. DMS companies should facilitate interaction with all data available to a
                  DMS user by providing technologically advanced means to interact with
18                (read and write) that data, either through a robust set of APIs, system
                  functionality, or direct access to the database.
19
               e. Industry participants, including DMS companies, that provide essential
20                services required to facilitate access to, and interactions with, dealer-
                  permissioned data should be reasonably compensated.
21
22 41.      CDK was a member of OSA and joined OSA’s open letter to the industry, which

23 was published in Automotive News in early 2007. In 2007, CDK CEO Steve Anenen
24 gave an interview to Dealer Magazine in which he said: “[CDK] joined OSA for a
25 couple of reasons. First and foremost, the principles that it has endorsed are exactly
26 the same principles that we hold near and dear to our own business philosophy: that a
27
28
                                                12
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 14 of 20



 1
     dealership fundamentally owns the data in its DMS, and dealers should control who
 2
     accesses their data and how it’s used.”15
 3
            G.     CDK and Reynolds Seized Control Over Dealer Data:
 4
     42.    In the digital age, it is no surprise that dealer data has become more and more
 5
     valuable, as “[t]he world’s most valuable resource is no longer oil, but data.”16 CDK
 6
     and Reynolds – but not other DMS companies – have taken a series of actions in recent
 7
     years to seize control and monetize dealer data. I believe these actions have greatly
 8
     harmed dealerships and consumers.
 9
     43.    Reynolds: As noted, Reynolds announced blocking efforts as early as 2006.
10
     However, because the demand for access to dealer data was so high, Reynolds was
11
     forced to grant many exemptions (often called “whitelisting”) to these blocking
12
     practices. The practice of “whitelisting” is where Reynolds permits a dealer to use
13
     independent integrators to access the dealer’s data through the User Emulation method
14
     described above.    It is well known in the industry that Reynolds’s practice of
15
     “whitelisting” has been extensive and deployed widely, including for its largest dealer
16
     customers (like Penske Automotive Group). As one federal court found, there is
17
     “ample evidence that Reynolds allowed (and even continues to allow to this day) third
18
     parties to use dealer credentials when it suited Reynolds.” Authenticom, Inc. v. CDK
19
     Global, LLC, 2017 WL 3017048, at *9 (July 14, 2017 W.D. Wis. 2017). “[T]he bottom
20
     line is that Reynolds allows many exceptions,” the court concluded. Id.
21
     44.    Nevertheless, over time, Reynolds has largely taken away a dealer’s control of
22
     access to the dealer’s data. The result is that – today – any dealer-authorized vendor
23
     that needs access to dealer data functionally basically has one choice: the Reynolds
24
25          15
             Exhibit B (Digital Dealer Interview, Steve Anenen and Kevin Henahan:
   ADP  Dealer  Services, Digital Dealer (Apr. 17, 2007)), https://www.slideshare.net/
26 ralphpaglia/best-digital-dealer-magazine-issue-ever-printed.
27        16
             The world’s most valuable resource is no longer oil, but data, The Economist,
   May 6, 2017, www.economist.com/leaders/2017/05/06/the-worlds-most-valuable-
28 resource-is-no-longer-oil-but-data.
                                              13
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 15 of 20



 1
     RCI program (which uses APIs). Reynolds now charges astronomical fees for access
 2
     to dealer data. Whereas independent data integration providers (and other DMS
 3
     companies) have consistently charged roughly $50 to $75 per month per dealership,
 4
     Reynolds charges much higher rates for the same services.           Id. at *4; see also
 5
     Authenticom, Inc. v. CDK Global, LLC, 874 F.3d 1019, 1023 (7th Cir. 2017).
 6
     45.    CDK: Up until 2015 – as demonstrated by the public statements made by
 7
     CDK’s leaders quoted above – CDK permitted and publicly endorsed dealer-controlled
 8
     and dealer-authorized access to dealer data. I understand that CDK changed its
 9
     position in 2015 and 2016 and joined Reynolds in using technological methods to block
10
     dealer-authorized and dealer-controlled access to dealer data. Like Reynolds, CDK
11
     has also dramatically increased the prices it charges for access to dealer data.
12
     46.    Other DMS providers also offer in-house, “certified” data integration services,
13
     just like the Reynolds RCI and CDK 3PA programs. However, none of those DMS
14
     providers has blocked the ability of dealers to control and authorize access to their own
15
     data and to work with third-party data service providers if they choose. For example,
16
     the Dealertrack DMS (which is the country’s third largest DMS provider) gives dealers
17
     the choice of using the APIs through its Opentrack program or using an independent
18
     data integrator to access their data. Moreover, the other DMS companies charge a
19
     fraction of what CDK and Reynolds do for access to dealer data, usually in the range
20
     of $50 per month per dealership for real-time data access.
21
            H.     Data Security and the Arizona Law:
22
     47.    Data security is a topic that is well known in the automotive retail community.
23
     Over the last 20 years, with the rise of the Internet, the growth of legislation around
24
     the protection of consumer financial and personally identifiable information (“PII”),
25
     and the general increasing level of awareness of computer security, dealers have had
26
     to take responsibility for and improve the overall quality of the security of their
27
     dealerships. Larger dealer groups, including AutoNation, have dedicated staff that
28
                                                14
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 16 of 20



 1
     focus on security. At smaller dealerships, the security tasks are often assigned to an
 2
     individual, typically with responsibility for overseeing the technology in the
 3
     dealership, or are outsourced to a knowledgeable IT vendor.
 4
     48.    Data security is a frequent topic at industry conferences, and there are many
 5
     experts and consulting organizations available to support the dealers’ security needs.
 6
     49.    Many of the systems that dealers use contain data that needs to be appropriately
 7
     secured, and dealers are very cognizant of these requirements. Most of the systems
 8
     contain PII, and many contain parts of the consumer financial information necessary
 9
     to finance the purchase of a vehicle. In addition to the systems themselves, there is
10
     also a substantial amount of printed material in a dealership that contains similar
11
     material and must also be secured. In my experience, dealerships take the protection
12
     of this information in written and electronic form extremely seriously and make it a
13
     point to train their staffs accordingly.
14
     50.    I understand that in 2019, the Arizona Legislature passed, and Governor Ducey
15
     signed into law, the Dealer Data Security Law – Arizona Revised Statute Sections 28-
16
     4651 to 28-4655.
17
     51.    The Dealer Data Security Law contains many important provisions and
18
     safeguards that I believe protects the security and privacy of dealer data while also
19
     ensuring that dealers have control over and access to their own data. This will benefit
20
     Arizona dealerships and Arizona consumers by not only protecting their data but also
21
     by fostering competition and preventing CDK and Reynolds from engaging in the
22
     harmful conduct described above.
23
     52.    The Dealer Data Security Law codifies the Standards for Technology in
24
     Automotive Retail (STAR), which is a widely recognized industry organization that
25
     creates standards to efficiently meet the information technology needs of the
26
     automotive retail ecosystem. The STAR organization represents a wide spectrum of
27
     industry participants including dealers, manufacturers, and retail system providers
28
                                                15
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 17 of 20



 1
     (including CDK).         The 2019 STAR Standards have been published at
 2
     https://www.starstandard.org/images/SIGINFRASTRUCTURE/2019STARDealer
 3
     InfrastructureGuidelines(DIG).pdf.
 4
     53.    As noted above, dealers have a legal and commercial obligation to protect the
 5
     data and systems under their control both from a physical and technology perspective.
 6
     The STAR Dealer Infrastructure Guidelines provide a comprehensive set of policies
 7
     and approaches for meeting those obligations. The guidelines specifically address
 8
     identity and access management, security awareness training, network security and
 9
     application security, as well as a number of other security topics. The dealer data that
10
     resides in the DMS is just one set of data that needs to be protected in an overall scheme
11
     of data security that a dealer must implement to be legally compliant and meet
12
     commercial standards. Dealers who implement the STAR standards for data security
13
     will have taken adequate precautions to protect the data that they are stewards of.
14
     54.    Section 28-4652 ensures that dealers remain in control of the flow of data to
15
     manufacturers or third parties by specifying that manufacturers or third parties may not
16
     require the dealer to provide them with direct or indirect access to the dealer’s systems.
17
     The dealer is allowed to determine the best approach for providing any required data
18
     to the manufacturer or third party in a secure method of the dealer’s choice. This
19
     allows dealers to control their costs (by not being required to use high cost integrations
20
     provided by CDK or Reynolds), maintain security (by following STAR standards) and
21
     still meet the business requirements of the agreements with manufacturers or third
22
     parties.
23
     55.    Section 28-4653(A)(1) provides that the dealer must give express written
24
     consent for a third party to use or share dealer data. This section clearly places the
25
     responsibility and control of the dealer’s data on the dealer, where it belongs, and
26
     ensures that the dealer has visibility into and control over the use of the data.
27
28
                                                16
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 18 of 20



 1
     56.    Section 28-4653(A)(2) provides that no third party can engage in any act of
 2
     “cyber ransom,” which is defined in Section 28-4651(2) as any mechanism to “encrypt,
 3
     restrict or prohibit or threaten or attempt to encrypt, restrict or prohibit a dealer’s or a
 4
     dealer’s authorized integrator’s access to protected dealer data for monetary gain.”
 5
     This provision is an important and necessary consumer protection, because CDK and
 6
     Reynolds have charged enormous fees for access to dealer data (through their
 7
     certification integration programs) that vastly exceed their costs in providing those
 8
     services.17 And as noted above, dealers already pay CDK and Reynolds very large
 9
     monthly fees for the software and database components of their DMSs.
10
     57.    Section 28-4653(A)(3) prohibits dealer vendors from profiting off dealer data
11
     and from and placing “an unreasonable restriction” on the ability of a dealer-authorized
12
     third party to integrate with the DMS. These provisions would prevent exactly the
13
     kind of behavior exhibited by CDK with AutoNation. Reynolds has followed a similar
14
     pattern of behavior, preventing dealers from choosing integration partners and then
15
     charging extortionist fees to the third party for access to dealer data.
16
     58.    Section 28-4654 imposes requirements on “dealer data vendors,” including
17
     requiring such vendors to “[p]rovide access to open application programming
18
     interfaces to authorized integrators.” Section 28-4654 makes the dealer data vendors
19
     (including DMS companies) responsible for making the data accessible through a cost
20
     effective and efficient mechanism and to ensure that dealers have the flexibility to
21
     change software providers as desired. This section will have the effect of promoting
22
23          17
               When I was the CIO of AutoNation between 2014 and 2016, AutoNation used
     software systems from a number of third parties that needed access to the data stored
24   in our CDK DMS. CDK dramatically raised the costs of the integrations to these third
     parties, which the third parties then passed on to AutoNation. The third parties had no
25   alternative to using the CDK integration and paying the charges. Had they been
     unwilling to pay the charges they would have no longer had access to the AutoNation
26   data as AutoNation required, as CDK had taken steps to block other forms of access to
     the DMS data. I asked CDK for the details pertaining to these costs. CDK was
27   unwilling to provide the details. But, recognizing that these fees could not be justified
     they offered AutoNation a rebate amounting to approximately 50% of the amount of
28   the integration fees.
                                                17
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 19 of 20



 1
     competition, thus lowering dealer costs and promoting innovation and quality of
 2
     service.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           18
     Case 2:19-cv-04849-GMS Document 44-1 Filed 09/30/19 Page 20 of 20



1
2
3
           I declare under penalty of perjury that the foregoing is true and correct to the
4
     best of my knowledge and belief. Executed on this 30th day of September 2019 at
5
     Walworth, Wisconsin.
6
7
8                                                    Allan Stejskal
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              19
